DETAILED ACTION
This office action is in response to communication filed on August 16, 2021.

Response to Amendment
Amendments filed on August 16, 2021 have been entered.
Claims 1, 4-5, 10-11, 14-15, 17-18 and 22-23 have been amended.
Claims 2-3, 8-9 and 20 remain cancelled.
Claims 6-7, 21 and 24-25 have been cancelled.
Claim 26-30 have been added.
Claims 1, 4-5, 10-19, 22-23 and 26-30 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 12), filed on 08/16/2021, with respect to the objections to claims 4, 10-11, 14-15, 17-18 and 23 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 13), filed on 08/16/2021, with respect to the rejection of claims 1, 4-5, 10-19 and 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 13), filed on 08/16/2021, with respect to the rejection of claims 1, 4-5, 10-19 and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

Applicant’s arguments, see Remarks (p. 13-14), filed on 08/16/2021, with respect to the rejection of claims 1, 4-5, 10-19 and 22-23 under 35 U.S.C. 103, have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 13) that Broda pertains to load testing a target website (see paragraph [0005]), and Broda fails to disclose, teach, or otherwise suggest generating a predicted performance score comprising a prediction of how quickly the customized software application page will load when the combination of reusable software components selected by the user are incorporated into the customized software application page for the current configuration of reusable software components based on the statistical forecasting model and presenting the predicted performance score, by the display device communicatively coupled to the processor, wherein the predicted performance score varies when a reusable software component is added or removed for customization of the customized software application page.
	This argument is not persuasive.
The examiner submits that Hunter is relied upon for disclosing the amended features of “generating a predicted performance score comprising a prediction of how quickly the customized software application page will load when the combination of reusable software components selected by the user are incorporated into the customized software application page for the current configuration of reusable software components” and “presenting the predicted 
Furthermore, the rejection relies upon Broda to teach the use of statistical forecasting models (e.g., waterfall charts) to provide information regarding average time to load individual objects and files within the page (component timing metrics, see Broda [0056])).
Additionally, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant also argues (p. 13-14) that paragraph [0006] of Broda fails to disclose, teach, or otherwise suggest identifying component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page, wherein the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time, and creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics in as complete detail as required by amended Claim 1. Hericy is merely cited for disclosure of a server including pages that a site visitor can download, and the cited portions of Hericy fail to compensate for the deficiencies of Hunter and Broda with respect to amended Claim 1.

The examiner submits that Hunter is relied upon for disclosing the feature “identifying component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page” (see rejection below), while using the disclosure of Broda about waterfall charts being used to investigate a site performance when loading from a server to a user’s website, including time between browser requesting content and actual reception of first byte of content, as well as time it takes to send the entire content from the server to the browser (see Broda at [0006]), information regarding average time to load individual objects and files within the page (component timing metrics) (see Broda at [0056]), and detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see Broda at [0058]) for teaching “wherein the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time, and creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics”
The examiner further submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).

Examiner’s Note
Claims 1, 4-5, 10-19, 22-23 and 26-30 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A of the test, the examiner submits that the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that results in improvements to the corresponding technology or technical field (e.g., generating and presenting loading time of a graphical user interface (GUI)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(a)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that results in improvements to the corresponding technology or technical field (e.g., generating and presenting loading time of a graphical user interface (GUI)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that results in improvements to the corresponding technology or technical field (e.g., generating and presenting loading time of a graphical user interface (GUI)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 4-5, 11-16, 18-19, 22-23 and 26-30, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page and the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed” should read “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page, and the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed”.
Claim language “identifying, by the processor, user-specific timing metrics associated with historical activity of a user” should read “identifying, by the processor, user-specific timing metrics associated with historical activity of [[a]] the user” to provide appropriate antecedence basis.
Claim language “identifying, by the processor, component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page, wherein the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time” should read “identifying, by the processor, component timing metrics associated with each component of the combination of reusable software components selected by the user for the current configuration of the customized software application page, wherein the  of reusable software components, a total server processing time” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: 
Claim language should read “The method of Claim 1, further comprising: identifying a client device latency associated with execution of operations and rendering graphical elements associated with the one or more reusable software components, wherein the statistical forecasting model is created using the client device latency”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Claim language should read “The method of Claim 1, further comprising: generating a weight for each component, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration, and wherein the predicted performance score is associated with the loading time of the GUI for the current configuration; and presenting the weight and the predicted performance score, by the display device”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by the user to populate the GUI of the customized software application page and the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed” should read “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by the user to populate the GUI of the customized software application page, and the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed”.
Claim language “identify user-specific timing metrics associated with the historical activity” should read “identify user-specific timing metrics associated with the historical activity of the user” to provide appropriate antecedence basis.
Claim language “identify component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page, wherein the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time” should read “identify component timing metrics associated with each component of the combination of reusable software components selected by the user for the current configuration of the customized software application page, wherein the component timing metrics comprise, for each server request transmitted by one or more  of reusable software components, a total server processing time” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities: 
Claim language should read “The computing device of Claim 10, wherein the at least one processor is further configured to: identify client device performance characteristics comprising at least a client device latency associated with execution of operations and rendering of graphical elements associated with the one or more reusable software components, wherein the statistical forecasting model is created using the client device performance characteristics”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities: 
Claim language should read “The computing device of Claim 10, wherein the at least one processor is further configured to: generate a weight for each component of the combination of reusable software components selected by the user for the current configuration, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration, and wherein the predicted performance score is associated with the loading time of the GUI for the current configuration; and present the weight and the predicted performance score, by the display device”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language should read “The computing device of Claim 10, wherein the at least one processor is further configured to: determine a browser processing time associated with the one or more reusable software components, wherein the browser processing time comprises a total time spent by the browser to generate the one or more reusable software components of the customized software application page; obtain a network processing time associated with the one or more reusable software components, wherein the network processing time comprises a total transmission time for each request between the computing device and the server system; and identify a total server processing time for each server request associated with the one or more reusable software components, wherein the total server processing time comprises a server response time; and create a waterfall chart for at least the component timing metrics associated with the one or more reusable software components, based on the browser processing time, the network processing time, and the total server processing time; wherein the statistical forecasting model comprises the waterfall chart”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: 
Claim language “determine a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system” should read “determine a server processing time for each server request associated with the one or more reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system”.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Claim language “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page and the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed” should read “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page, and the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed”.
Claim language “identifying component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page, by the processor, wherein the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time” should read “identifying component timing metrics associated with each component of the combination of reusable software components selected by the user for the current  of reusable software components, a total server processing time” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities: 
Claim language should read “The non-transitory, computer-readable medium of Claim 17, wherein identifying the component timing metrics further comprises: determining a browser processing time associated with the one or more reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the one or more reusable software components of the customized software application page; obtaining a network processing time associated with the one or more reusable software components, wherein the network processing time comprises a total transmission time for each server request between the client device computer system and the server, the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call, and an XML Http Request (XHR) request associated with the one of the reusable software components; and identifying a total server processing time for each server request associated with the one or more reusable software components, wherein the total server processing time comprises a server response time; and wherein the waterfall chart is created for the component timing metrics associated with the one or more reusable software components, based on the browser processing time, the network .
Appropriate correction is required.

Claim 19 is objected to because of the following informalities: 
Claim language “determining a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server” should read “determining a server processing time for each server request associated with the one or more reusable software components, wherein the server processing time is associated with user data and user characteristics stored by a server” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 22 is objected to because of the following informalities: 
Claim language should read “The method of claim 1, wherein: identifying the component timing metrics associated with one or more reusable software components of the combination of reusable software components selected by the user for the customized software application page comprises determining, for each  component, a browser processing time for a browser of the client device to render the respective reusable software component” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 26 is objected to because of the following informalities: 
Claim language should read “The method of claim 1, wherein: the total server processing time for each server request transmitted by the one or more of reusable software components comprises a server response time for each Application Programming Interface (API) call or Structured Query Language (SQL) call on a server providing the application platform; and each server request transmitted by the one or more of reusable software components comprises an XML Http Request (XHR) request” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 28 is objected to because of the following informalities: 
Claim language should read “The method of claim 27, wherein each component comprises a configurable element that may be positioned onto the GUI of the customized software application page in a software application builder” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 29 is objected to because of the following informalities: 
Claim language should read “The method of claim 26, wherein the total server processing time for each server request transmitted by the one or more .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-15, 17-18, 22-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20160170567 A1), hereinafter ‘Hunter’, in view of Hericy (US 20020083188 A1), hereinafter ‘Hericy’, and in further view of Broda (US 20120246310 A1), hereinafter ‘Broda’.
Regarding claim 1. (Currently Amended)
Hunter discloses:
A method ([0005]-[0006]: a graphic performance index (GPI) scale representing the total load time of all the elements in a graphical user interface (GUI) is calculated using a processor executable method) comprising: 
detecting a current configuration of reusable software components incorporated in a graphical user interface (GUI) ([0016]: a graphic counter module counts (detects) the graphic elements of a graphic being produced by a graphic editor module for displaying purposes (see [0002], [0010]), with this information being provided to the GPI calculator module; information about the graphic elements is stored in a graphic library, which implies the graphic elements being reusable software components) of a customized software application page during customization of a component-based web application generated using an application platform ([0011], [0016], [0021]: the GUI can be implemented on a web-based interface and can include custom properties added to the graphic elements; examiner interprets the GUI to correspond to the customized software application page, with the graphic editor module producing the graphics (see also [0005], [0010], [0027])), by a processor configured to present the GUI via a display device communicatively coupled to the processor ([0016]: all these modules are performed by a computer device (see [0010], [0015]), with the GUI being presented on a display device (see claim 14)), wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page ([0005], [0010]: a design engineer creates the desired GUI from GUI elements); 
identifying, by the processor, user-specific timing metrics associated with historical activity of a user ([0016], [0023]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (user-specific timing metrics associated with historical activity of a user) calling the graphic elements (see also [0003], [0011]));
identifying, by the processor, component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page ([0016], [0026]: the performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the average benchmark time of calling up each graphic element on the graphic); 
generating a predicted performance score comprising a prediction of how quickly the customized software application page will load when the combination of reusable software components selected by the user are incorporated into the customized software application page for the current configuration of reusable software components (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up time (total load time, see [0005]) of the graphic and map this to a GPI value (see also Abstract)); and 
presenting the predicted performance score, by the display device communicatively coupled to the processor (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic), wherein the predicted performance score varies when a reusable software component is added or removed for customization of the customized software application page ([0027]: GPI is calculated (varies) when a change is made to the graphic).

Hunter does not explicitly disclose:
the component-based web application generated at run-time using the application platform; and 
the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed. 

	However, Hunter further teaches:
“The GPI and performance information is based on the hardware profile of the system that will execute the GUI at runtime and may also be based on a particular software rendering engine that affects performance” ([0011]: the GPI calculation is based on runtime environment information (see also [0025])); and
“Process control system GUIs often represent things that may be happening in a plant or factory by graphically displayed pictures that represent individual machines or GUIs implemented for process control in plants or factories represent things happening with the corresponding system, which implies that these GUIs are dynamic since they provide information regarding the real (dynamic) responses of the different machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter to incorporate the component-based web application generated at run-time using the application platform, and the customized software application page comprising a dynamic page including content that can change each time the customized software application page is accessed, in order to obtain real-time responses or feedback from the customized software application page.

	Hunter does not disclose:
the component-based web application providing access to data in a database;
the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time; 

generating the predicted performance score based on the statistical forecasting model.

Regarding the component-based web application providing access to data in a database, Hericy teaches:
“The server includes a plurality of pages that a site visitor can download to his or her computer, like computer 14, using a conventional browser program running on the computer. Examples of the type of pages that a visitor can download include informational pages and pages that describe the business and the products or services that are offered for sale” ([0024]: a server includes pages that can be downloaded on a user device, and include information about business and products or services offered for sale, which implies this information being stored in a database for easy and fast access by different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy to incorporate the component-based web application providing access to data in a database, in order to accurately determine overall loading time experience by taking into consideration any additional time consumption on the server side, while at the same time, allowing the designer to understand how clients use the server, as discussed by Hericy ([0025]).


“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including time between browser requesting content and actual reception of first byte of content, as well as time it takes to send the entire content from the server to the browser (analogous to total server processing time)); 
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and in further view of Broda to incorporate the component timing metrics comprising, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time; creating a statistical forecasting model to 

Regarding claim 4. (Currently Amended)
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter further discloses:
identifying a client device latency associated with execution of operations and rendering graphical elements associated with the reusable software components ([0016]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device calling the graphic elements and the performance costs of the graphic elements being called up by the hardware (client device latency)).

Hunter does not disclose:
wherein the statistical forecasting model is created using the client device latency.  

Broda further teaches:
waterfall model includes detailed information about loading a webpage such as blocking, DNS look-up, and connection times, which examiner interprets to correspond to client device performance characteristics (client device latency) associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to create the statistical model using the client device latency, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser (client device latency) and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 5. (Currently Amended)
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter further discloses:
generating a weight for each of the reusable software components, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration ([0023]: the performance counter profile provides profile information that allows the GPI calculation to give weight to each counted graphic element in order to determine call up (load) time for each element (see also [0005] and [0016])), and wherein the predicted performance score is associated with the loading time of the GUI for the current configuration ([0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up (load) time of the graphic and map this to a GPI value); and
presenting the predicted performance score, by the display device ([0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  

	Hunter does not explicitly disclose:
		presenting the weight, by the display device.

	However, Hunter further teaches:
“The mapped GPI value along with other performance information gathered through this process may be provided to the graphic editor module 108 to inform a
designer of the performance of the graphic” ([0016]: GPI value and other performance information is provided to the designer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to present the weight by the display device, in order to inform the designer of the performance of the graphic, as discussed by Hunter ([0016]).

Regarding claim 10. (Currently Amended)
Hunter discloses:
A computing device (Fig. 1, [0005], [0015]: a graphic performance index (GPI) scale representing the total load time of all the elements in a graphical user interface (GUI) is calculated using a computing device (see also [0010])) comprising: 
a system memory element ([0035]: the computing device includes storage media);
a communication device, configured to establish a communication connection to a server system configured to store historical activity of a user ([0015]-[0016]: modules may be executed on a plurality of devices which are communicatively coupled, which implies the use of a communication device; a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (historical activity of the user) calling the graphic elements and the performance costs of the graphic elements being called up); 
a display device (Fig. 1, item 108 – “graphic editor”); and 
at least one processor, communicatively coupled to the system memory element, the communication device, and the display device ([0033]-[0037]: modules are being executed by a processor, which is communicatively coupled to memory, the communication device and the display device), the at least one processor configured to: 
detect a current configuration of reusable software components incorporated in a graphical user interface (GUI) ([0016]: a graphic counter module counts (detects) the graphic elements of a graphic being produced by a graphic editor module for displaying purposes (see [0002], [0010]), with this information being provided to the GPI calculator module; information about the graphic elements is stored in a graphic library, which implies the graphic elements being reusable software components) of a customized software application page during customization of a component-based web application generated using an application platform ([0011], [0016], [0021]: the GUI can be implemented on a web-based interface and can include custom properties added to the graphic elements; examiner interprets the GUI to correspond to the customized software application page, with the graphic editor module producing the graphics (see also [0005], [0010], [0027])), wherein the current configuration of reusable software components comprises a combination of reusable software components selected by the user to populate the GUI of the customized software application page ([0005], [0010]: a design engineer creates the desired GUI from GUI elements); 
identify user-specific timing metrics associated with the historical activity ([0016], [0023]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (user-specific timing metrics associated with historical activity of a user) calling the graphic elements (see also [0003], [0011])); 
identify component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page ([0016], [0026]: the performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the average benchmark time of calling up each graphic element on the graphic); 
GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up time (total load time, see [0005]) of the graphic and map this to a GPI value (see also Abstract)); and 
present the predicted performance score, via the display device (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic), wherein the predicted performance score varies when a reusable software component is added or removed for customization of the customized software application page ([0027]: GPI is calculated (varies) when a change is made to the graphic).

Hunter does not explicitly disclose:
the component-based web application generated at run-time using the application platform; and 
the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed. 

	However, Hunter further teaches:
the GPI calculation is based on runtime environment information (see also [0025])); and
“Process control system GUIs often represent things that may be happening in a plant or factory by graphically displayed pictures that represent individual machines or groups in a process. The pictures or elements representing the machines have become more and more interactive in an effort to provide an intuitive experience to users … For instance, some pictures may include changing colors or animations to indicate certain operations are occurring in a graphical way. A given GUI element may receive data from many different sources for display and it may also run scripts or do data processing as it receives the data to present it on the GUI in a desirable way” ([0002]: GUIs implemented for process control in plants or factories represent things happening with the corresponding system, which implies that these GUIs are dynamic since they provide information regarding the real (dynamic) responses of the different machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter to incorporate the component-based web application generated at run-time using the application platform, and the customized software application page comprising a dynamic page including content that can change each time the customized software application page is accessed, in order to obtain real-time responses or feedback from the customized software application page.

	Hunter does not disclose:

wherein the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time;
create a statistical forecasting model to predict performance of the customized software application page, by the at least one processor, based on the user-specific timing metrics and the component timing metrics; and
generate the predicted performance score based on the statistical forecasting model.

Regarding the component-based web application providing access to data in a database, Hericy teaches:
“The server includes a plurality of pages that a site visitor can download to his or her computer, like computer 14, using a conventional browser program running on the computer. Examples of the type of pages that a visitor can download include informational pages and pages that describe the business and the products or services that are offered for sale” ([0024]: a server includes pages that can be downloaded on a user device, and include information about business and products or services offered for sale, which implies this information being stored in a database for easy and fast access by different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy to incorporate the component-based web application providing access to data in a database, in order to 

Regarding the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time; create a statistical forecasting model to predict performance of the customized software application page, by the at least one processor, based on the user-specific timing metrics and the component timing metrics; and generate the performance score based on the statistical forecasting model, Broda teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including time between browser requesting content and actual reception of first byte of content, as well as time it takes to send the entire content from the server to the browser (analogous to total server processing time)); 
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).


Regarding claim 11. (Currently Amended)
Hunter in view of Hericy and Broda discloses all the features of claim 10 as described above.
Hunter does not disclose:
the at least one processor is further configured to: 
identify server performance characteristics comprising at least a server response latency upon receipt of a communication transmitted by the at least one processor, wherein the statistical forecasting model is created using the server performance characteristics.  

	Broda further teaches:
waterfall model includes detailed information about loading a webpage such as waiting time, which examiner interprets to correspond to server latency associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to configure the at least one processor to: identify server performance characteristics comprising at least a server response latency upon receipt of a communication transmitted by the at least one processor, wherein the statistical forecasting model is created using the server performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 12. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 10 as described above.
Hunter does not disclose:
the at least one processor is further configured to: 


Broda further teaches:
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage such as sending and receiving times, which examiner interprets to correspond to network latency associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to configure the at least one processor to: identify network performance characteristics comprising at least a network latency when a communication is transmitted by the at least one processor, wherein the statistical forecasting model is created using the network performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 13. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 10 as described above.
Hunter further discloses:
the at least one processor is further configured to: 
identify client device performance characteristics comprising at least a client device latency associated with execution of operations and rendering graphical elements associated with the reusable software components ([0016]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device calling the graphic elements and the performance costs of the graphic elements being called up by the hardware (client device latency)).

Hunter does not disclose:
the statistical forecasting model is created using the client device performance characteristics.  

Broda further teaches:
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number waterfall model includes detailed information about loading a webpage such as blocking, DNS look-up, and connection times, which examiner interprets to correspond to client device performance characteristics (client device latency) associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to create the statistical forecasting model using the client device performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser (client device performance characteristics) and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 14. (Currently Amended)
Hunter in view of Hericy and Broda discloses all the features of claim 10 as described above.
Hunter further discloses:
the at least one processor is further configured to: 
generate a weight for each of the reusable software components of the combination of reusable software components selected by the user for the current configuration, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration ([0023]: the performance counter profile provides profile information that allows the GPI calculation to give weight to each counted graphic element in order to determine call up (load) time for each element (see also [0005] and [0016])), and wherein the predicted performance score is associated with the loading time of the GUI for the current configuration ([0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up (load) time of the graphic and map this to a GPI value); and
present the predicted performance score, by the display device ([0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  

	Hunter does not explicitly disclose:
		present the weight, by the display device.

	However, Hunter further teaches:
“The mapped GPI value along with other performance information gathered through this process may be provided to the graphic editor module 108 to inform a
designer of the performance of the graphic” ([0016]: GPI value and other performance information is provided to the designer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to present the weight by the display device, in order to inform the designer of the performance of the graphic, as discussed by Hunter ([0016]).

Regarding claim 15. (Currently Amended)

Hunter does not disclose:
the at least one processor is further configured to: 
determine a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by the browser to generate the reusable software components of the customized software application page; 
obtain a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each request between the computing device and the server system; and 
identify a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; and 
create a waterfall chart for at least the component timing metrics associated with the one of the reusable software components, based on the browser processing time, the network processing time, and the total server processing time; 
wherein the statistical forecasting model comprises the waterfall chart.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and 
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to configure the at least one processor to: determine a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by the browser to generate the reusable software components of the customize software application page; obtain a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each request between the computing device and the server system; and identify a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; and create a waterfall chart for at least the component timing metrics associated with the one of the reusable software components, based on the browser processing time, the network processing time, and the total server processing time; wherein the statistical forecasting model comprises the waterfall chart, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 17. (Currently Amended)
Hunter discloses:
a computing environment includes processor and memory storing processor executable methods (see [0006])) comprising: 
detecting a current configuration of reusable software components incorporated in a graphical user interface (GUI) ([0016]: a graphic counter module counts (detects) the graphic elements of a graphic being produced by a graphic editor module for displaying purposes (see [0002], [0010]), with this information being provided to the GPI calculator module; information about the graphic elements is stored in a graphic library, which implies the graphic elements being reusable software components) of a customized software application page during customization of a component-based web application generated using an application platform ([0011], [0016], [0021]: the GUI can be implemented on a web-based interface and can include custom properties added to the graphic elements; examiner interprets the GUI to correspond to the customized software application page, with the graphic editor module producing the graphics (see also [0005], [0010], [0027])), by the processor configured to present the GUI via a display device communicatively coupled to the processor ([0016]: all these modules are performed by a computer device (see [0010], [0015]), with the GUI being presented on a display device (see claim 14)), wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page ([0005], [0010]: a design engineer creates the desired GUI from GUI elements); 
the performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the average benchmark time of calling up each graphic element on the graphic);
measuring user-specific timing metrics associated with historical activity of the user, by the processor ([0016], [0023]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (user-specific timing metrics associated with historical activity of a user) calling the graphic elements (see also [0003], [0011])); 
generating a predicted performance score comprising a prediction of how quickly the customized software application page will load when the combination of reusable software components selected by the user are incorporated into the customized software application page for the current configuration of reusable software components (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up time (total load time, see [0005]) of the graphic and map this to a GPI value (see also Abstract)); and 
presenting the predicted performance score, by the display device communicatively coupled to the processor (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic), wherein the predicted performance score varies when a GPI is calculated (varies) when a change is made to the graphic).

Hunter does not explicitly disclose:
the component-based web application generated at run-time using the application platform; and 
the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed. 

	However, Hunter further teaches:
“The GPI and performance information is based on the hardware profile of the system that will execute the GUI at runtime and may also be based on a particular software rendering engine that affects performance” ([0011]: the GPI calculation is based on runtime environment information (see also [0025])); and
“Process control system GUIs often represent things that may be happening in a plant or factory by graphically displayed pictures that represent individual machines or groups in a process. The pictures or elements representing the machines have become more and more interactive in an effort to provide an intuitive experience to users … For instance, some pictures may include changing colors or animations to indicate certain operations are occurring in a graphical way. A given GUI element may receive data from many different sources for display and it may also run scripts or do data processing as it receives the data to present it on the GUI in a desirable way” ([0002]: GUIs implemented for process control in plants or factories represent things happening with the corresponding system, which implies that these GUIs are dynamic since they provide information regarding the real (dynamic) responses of the different machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter to incorporate the component-based web application generated at run-time using the application platform, and the customized software application page comprising a dynamic page including content that can change each time the customized software application page is accessed, in order to obtain real-time responses or feedback from the customized software application page.

	Hunter does not disclose:
the component-based web application providing access to data in a database;
the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time; 
creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the component timing metrics and the user-specific timing metrics, wherein the statistical forecasting model comprises a waterfall chart of the component timing metrics and the user-specific timing metrics; and
generating the predicted performance score based on the statistical forecasting model.


“The server includes a plurality of pages that a site visitor can download to his or her computer, like computer 14, using a conventional browser program running on the computer. Examples of the type of pages that a visitor can download include informational pages and pages that describe the business and the products or services that are offered for sale” ([0024]: a server includes pages that can be downloaded on a user device, and include information about business and products or services offered for sale, which implies this information being stored in a database for easy and fast access by different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy to incorporate the component-based web application providing access to data in a database, in order to accurately determine overall loading time experience by taking into consideration any additional time consumption on the server side, while at the same time, allowing the designer to understand how clients use the server, as discussed by Hericy ([0025]).

Regarding the component timing metrics comprise, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time; creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics; and generating the performance score based on the statistical forecasting model, Broda teaches:
waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including time between browser requesting content and actual reception of first byte of content, as well as time it takes to send the entire content from the server to the browser (analogous to total server processing time)); 
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and in further view of Broda to incorporate the component timing metrics comprising, for each server request transmitted by one or more of the reusable software components of the combination, a total server processing time; creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics; and generating the performance score based on the statistical forecasting model, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 18. (Currently Amended)
Hunter in view of Hericy and Broda discloses all the features of claim 17 as described above.
Hunter does not disclose:
identifying the component timing metrics further comprises: 
determining a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the one or more reusable software components of the customized software application page; 
obtaining a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each server request between the client device computer system and the server, the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software components; and 
identifying a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; and
wherein the waterfall chart is created for the component timing metrics associated with the one of the reusable software components, based on the browser processing time, the network processing time, and the total server processing time.  


“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and 
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004]; see also [0024], [0042] and [0061] regarding HTTP, XML, API and SQL communications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the component timing metrics by: determining a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the one or more reusable software components of the customized software application page; obtaining a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each server request between the client device computer system and the server, the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software components; and identifying a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; and wherein the waterfall chart is created for the component timing metrics associated with the one of the reusable software components, based on the browser processing time, the network 

Regarding claim 22. (Currently Amended) 
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter does not disclose:
identifying the component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the customized software application page comprises determining, for each of the reusable software components, a browser processing time for a browser of the client device to render the respective reusable software component.

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the customized software application page by determining, for each of the reusable 

Regarding claim 23. (Currently Amended) 
Hunter in view of Hericy and Broda discloses all the features of claim 22 as described above.
Hunter does not disclose:
identifying the user-specific timing metrics comprises identifying the user-specific timing metrics for at least one of an operating system and a browser preference; and 
creating the statistical forecasting model comprises creating the statistical forecasting model to predict performance of the customized software application page based on the at least one of the operating system, the browser preference, and the browser processing time for the browser of the client device to render the respective reusable software components of the combination of reusable software components selected by the user to populate the GUI of the customized software application page.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the user-specific timing metrics comprising identifying the user-specific timing metrics for at least one of an operating system and a browser preference; and create the statistical forecasting model comprising creating the statistical forecasting model to predict performance of the customized software application page based on the at least one of the operating system, the browser preference, and the browser processing time for the browser of the client device to render the respective reusable software components of the combination of reusable software components selected by the user to populate the GUI of the customized software application page, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 26. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter does not disclose:
the total server processing time for each server request transmitted by one or more of the reusable software components of the combination comprises a server response time 
each server request transmitted by one or more of the reusable software components of the combination comprises an XML Http Request (XHR) request.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser- related information, connection and transmission information between browser and server); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004]; see also [0024], [0042] and [0061] regarding HTTP, XML, API and SQL communications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda, to incorporate the total server processing time for each server request transmitted by one or more of the reusable software components of the combination comprising a server response time for each Application Programming Interface (API) call or Structured Query Language (SQL) call on a server providing the application platform; and to incorporate each server request transmitted by one or more of the reusable software components of the combination comprising an XML Http Request (XHR) request, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 27. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 26 as described above.
Hunter further discloses:
user customization of the GUI of the customized software application page changes the predicted performance score based on a current composition and layout for the GUI of the customized software application page when the user adds or removes a reusable software component to customize the customized software application page ([0027]: GPI is calculated when a change is made to the graphic (see also [0013])).  

Hunter does not explicitly disclose:
the combination of reusable software components selected by the user are dragged and dropped onto the GUI of the customized software application page during customization.

However, Hunter further teaches:
“Additionally, GPI information may be included in a status bar form on the GUI, enabling a user to monitor GPI of a graphic as they build the graphic on the graphic editor module 108” ([0027]: user builds the graphic using the graphic elements (analogous to drag and drop the reusable software components onto the GUI, see also [0010], [0013], claim 1)).


Regarding claim 28. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 27 as described above.
Hunter further discloses:
each of the reusable software components comprises a configurable element that may be positioned onto the GUI of the customized software application page in a software application builder ([0005], [0016]-[0017], [0021]: graphic elements are customized (configured) and positioned on the GUI when being generated by the graphic editor module).  

Regarding claim 29. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 27 as described above.
Hunter does not explicitly disclose:
the total server processing time for each server request transmitted by one or more of the reusable software components is associated with user data and user characteristics 

Regarding the total server processing time for each server request transmitted by one or more of the reusable software components is associated with user data and user characteristics stored by a server system and the server providing the application platform, Hunter teaches:
“System 100 is made up of a performance counter profile module 102, a GPI calculator module 104, a graphic counter module 106, a graphic editor module 108, and a graphic library module 110. Each of these modules may be executed on a single device, or they may be executed on a plurality of devices which are communicatively coupled. For instance, the performance counter profile module 102 may be stored on a server separate from the rest of the system and called upon to provide particular performance counter profile modules. As another example, the system may include several different graphic editor modules on multiple machines that are connected to the system in such a way that they access a GPI server that is made up of the performance counter profile module 102, GPI calculator module 104, and graphic counter module 106” ([0015]: the computer system performing each task can be implemented separately (see also [0016]-[0017] regarding graphic elements stored in a database, which is accessed when generating the graphic by the graphic editor module (application platform)));
“The performance counter profile module 102 creates and stores profiles which enable the GPI calculator 104 to give weight to the performance affect caused by each of the counted graphic elements … A profile may contain information about the hardware of profiles regarding hardware (user data and user characteristics) used for generation of the graphics is used in the calculation of load time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to incorporate the total server processing time for each server request transmitted by one or more of the reusable software components being associated with user data and user characteristics stored by a server system and the server providing the application platform, in order to take into account user’s device characteristics during load time determination, as discussed by Hunter ([0002], [0023]).

Regarding the server system comprising the database, Hericy teaches:
“The server includes a plurality of pages that a site visitor can download to his or her computer, like computer 14, using a conventional browser program running on the computer. Examples of the type of pages that a visitor can download include informational pages and pages that describe the business and the products or services that are offered for sale” ([0024]: a server includes pages that can be downloaded on a user device, and include information about business and products or services offered for sale, which implies this information being stored in a database for easy and fast access by different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to incorporate the server system comprising the database, in order to accurately determine overall loading time experience by taking into consideration any additional time consumption on the server side, while at the same time, allowing the designer to understand how clients use the server, as discussed by Hericy ([0025]).

Regarding claim 30. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter does not disclose:
identifying the user-specific timing metrics comprises identifying a user-selected internet browser; and creating the statistical forecasting model comprises creating the statistical forecasting model to predict performance of the customized software application page based on the user-selected internet browser and the component timing metrics.

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the user-specific timing metrics comprises identifying a user-selected internet browser; and create the statistical forecasting model comprising creating the statistical forecasting model to predict performance of the customized software application page based on the user-selected internet browser and the component timing metrics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser (user-specific timing metrics) and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Hericy and Broda, and in further view of ezDI (ezDI, Chrome and IE comparisons, 2016), hereinafter ‘ezDI’.
Regarding claim 16. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 10 as described above.
Hunter does not explicitly disclose:
the at least one processor is further configured to:
identify user device timing characteristics associated with a user device comprising at least the at least one processor and the display device, wherein the user 

	However, Hunter teaches:
“Additionally, a GUI may be run on different systems with different hardware, which may significantly affect the performance of the GUI. If the system has a very powerful processor and other hardware, a GUI may load in an acceptable amount of time, but if that GUI were to be run on a less powerful device (for instance, a tablet or mobile phone), the GUI may run slowly and be difficult to use” ([0003]: GUI performance depends on the system’s hardware (see also [0011])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to configure the at least one processor to: identify user device timing characteristics associated with a user device comprising at least the processor and the display device, wherein the user device timing characteristics comprise at least a user device name, and a user device version, in order to take into account the hardware employed during loading of the GUI for accurate analysis of response time.

Hunter does not disclose:
the at least one processor is further configured to:
determine a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; 

obtain a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; 
determine a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; and 
create a waterfall chart for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time; 
wherein the statistical forecasting model comprises the waterfall chart.  

Regarding the at least one processor is further configured to: determine a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtain a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; determine a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; and create a waterfall chart for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing 
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to configure the at least one processor to: determine a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtain a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; determine a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; and create a waterfall chart for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time, wherein the statistical forecasting model comprises the waterfall chart, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur 

Regarding the user device timing characteristics comprise at least a user device octane score, ezDI teaches:
	“Octane score - The tool is used to measure a JavaScript engine’s performance by running a suite of test representative on complex and demanding web applications. The purpose is to measure the performance of JavaScript code encountered in complex web applications, which running on the mobile and desktop browsers” (p. 17, section “Octane score”: octane score is a standard testing method to measure web browsers performance running web applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda, and in further view of ezDI, to implement a user device octane score as the user device timing characteristics, in order to assess the performance of different browsers used to load the GUI, consequently having a more complete evaluation of the GUI loading time.

Regarding claim 19. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 17 as described above.
Hunter does not explicitly disclose:
measuring the user-specific timing metrics further comprises:


	However, Hunter teaches:
“Additionally, a GUI may be run on different systems with different hardware, which may significantly affect the performance of the GUI. If the system has a very powerful processor and other hardware, a GUI may load in an acceptable amount of time, but if that GUI were to be run on a less powerful device (for instance, a tablet or mobile phone), the GUI may run slowly and be difficult to use” ([0003]: GUI performance depends on the system’s hardware (see also [0011])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to measure user-specific timing metrics further comprising: identifying user device timing characteristics associated with a user device comprising at least the processor and the display device, wherein the user device timing characteristics comprise at least a user device name, and a user device version, in order to take into account the hardware employed during loading of the GUI for accurate analysis of response time.

Hunter does not disclose:
measuring user-specific timing metrics further comprises: 

the user device timing characteristics comprise at least a user device octane score; 
obtaining a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; and 
determining a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server; 
wherein the waterfall chart is created for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time.  

Regarding measuring user-specific timing metrics further comprises: determining a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtaining a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; and determining a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; wherein the waterfall chart is created for the user-specific timing metrics, based 
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to measure user-specific timing metrics further comprising: determining a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtaining a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; and determining a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server; wherein the waterfall chart is created for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s 

Regarding the user device timing characteristics comprise at least a user device octane score, ezDI teaches:
	“Octane score - The tool is used to measure a JavaScript engine’s performance by running a suite of test representative on complex and demanding web applications. The purpose is to measure the performance of JavaScript code encountered in complex web applications, which running on the mobile and desktop browsers” (p. 17, section “Octane score”: octane score is a standard testing method to measure web browsers performance running web applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda, and in further view of ezDI, to implement a user device octane score as the user device timing characteristics, in order to assess the performance of different browsers used to load the GUI, consequently having a more complete evaluation of the GUI loading time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KORLIPARA R et al., US 20070118640 A1, Techniques for measuring above-the-fold page rendering
.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINA M CORDERO/Primary Examiner, Art Unit 2857